Case 1:17-cr-00243-SHS Document 606 Filed 03/04/21 Page 1 of 6

AQ 199A (Rev. 12/11) Order Setting Conditions of Release Pagelof ——s_s«éPages

 

UNITED STATES DISTRICT COURT

for the
Southern  Districtof New York

United States of America

Vv.

Case No. S10 17 CR 243 SHS
RYAN HULT

 

ee

Defendant
ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose,

The defendant must appear at:

 

Place

 

on

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.

 
Case 1:17-cr-00243-SHS Document 606 Filed 03/04/21 Page 2 of 6

AQ 199C (Rev. 09/08) Advice of Penalties Page _of Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT: RYAN HULT $10 17 CR 243 SHS
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten

years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (/.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation,
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) at offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both,

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both,

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowiedge that I am the defendant in this case and that J am aware of the conditions of release. 1 promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

. Signature RYAN HULT

Defendant's

DEFENDANT RELEASED

 

City and State

Directions to the United States Marshal

( X]) The defendant is ORDERED released after processing.

( X])} The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
defendant has posted bond and/or complied with all other conditions for release. If still im custody, the defendant must be
produced before the appropriate judge at the time and place specified.

oe 3 [UG { (A _ -

} AUSA KIERSTEN FLETCHER

 

 

 
Case 1:17-cr-00243-SHS Document 606 Filed 03/04/21 Page 3 of 6

AO 199B (Rey, 12/11} Additional Conditions of Release Page of Pages

ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(1) (6) The defendant is placed in the custody of:
Person or organization
Address (only if above is an organization} - ;
City and state Tel. No.

who agrees to (a}

 

 

 

supervise the defendant, (b} use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court

 

immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

(Kl) @~ The
( Ed ) (a)

(b)
{c)
(d)
{c)
®

(g)

[] BAAOO

-_
—

(Fl) ®)

(HO) @
(LI) @

)
) @
)

m)

OOO O

BI

) @

(EH) ©)
(CL) @®

(O) @

(O) ©

Signed:

 

Custodian Date
defendant must:

submit to supervision by and report for supervision tothe | PSA AS DIRECTED .
telephone number _ , no later than
continue or actively seek employment.

continue or start an education program.

surrender any passport to: PRETRIAL SERVICES

not obtain a passport or other international travel document.

abide by the following restrictions on personal association, residence, or travel: SDNY / EDNY / DNJ / SDFL POINTS OF
TRANSIT BETWEEN
“avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including:

 

 

 

 

 

 

 

 

‘get medical or psychiatric treatment:

 

 

return to custody each - at _ o'clock after being released at o'clock for employment, schooling,
or the following purposes:

 

 

maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers

necessary,

not possess a firearm, destructive device, or other weapon,

not use aleohol( [] )atall¢ (1 ) excessively,

not use or unlawfully possess a narcotic drug or other controfled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed

medical practitioner.

submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with

random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of

prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and

accuracy of prohibited substance screening or testing.

participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or

supervising officer.

participate in one of the following location restriction programs and comply with its requirements as directed.

(C1) @ Curfew. You are restricted to your residence every day ( []}from to ,or (LI jas
directed by the pretrial services office or supervising officer; or

(L1) Gi Home Detention, You are restricted to your residence at all times except for employment; education; religious services,
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
activities approved in advance by the pretrial services office or supervising officer; or

(C1) Git) Home Incarceration, You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program

requirements and instructions provided.

(111) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or

supervising officer.

report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
arrests, questioning, or traffic stops.

 

|
|
|

 
Case 1:17-cr-00243-SHS Document 606 Filed 03/04/21 Page 4 of 6

 

ADDITIONAL CONDITIONS OF RELEASE
(BI) G) AGREED CONDTIONS OF RELEASE: DEFT RELEASED ON OWN RECOGNIZANCE; TRAVEL
RESTRICTED TO THE SPNY/EDNY/ DNJ/ SDFL POINTS OF TRANSIT BETWEEN; SURRENDER TRAVEL
DOCUMENTS AND NO NEW APPLICATIONS; PRETRIAL SUPERVISION AS DIRECTED BY PRETRIAL
SERVICES; DRUG TESTING/TREATMENT AS DIRECTED BY PTS; DEFENDANT ALSO MAY TRAVEL TO
ADDITIONAL LOCATIONS AS DIRECTED BY CASE AGENTS;THIS CASE SHALL BE MAINTAINED
UNDER SEAL.

 

 

 

 
Case 1:17-cr-00243-SHS Document 606 Filed 03/04/21 Page 5 of 6

AO 199C (Rev. 09/08} Advice of Penalties Page CO Pages

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S, MARSHAL

Scuthern District cf Sew York

The Eronx
Manhattan
Westchester
Ecckiand
Butehess
Crane
Putnar
Sullivan

  
 
 
 
 
 
 
 
 
 
 
 
 
 

Eastern Cistrict of Sew York

Ereckbn (Kings County}
Cueens (Gueens County)
Staten Istand (Rachiend County}
Leng Island (sassau & Suffelk)

  

 

 

 
| Case 1:17-4-60243GHE pdeivhéatlgod) Filed MDE Page Gnd
DOCKET No. be : els DEFENDANT bya I f qu / fo
AUSA Ee vsten Hetun €{ DEF’ COUNSEL TMC) ner

QOreramep OC PEDERAL DEFENDERS O cya O PRESENTMENT ONLY

 

D INTERPRETER NEEDED
O DEFENDANT WAIVES PRETRIAL REPORT

D Rule 5 Rule 9 ORule 5(c)3) O Detention Hrg. DATE OF ARREST x| Is | ( 4 B VOL. SURR.
TIME OF ARREST — “7 37 qi Q ON WRIT

CQ) Other: TIME OF PRESENTMENT / Z ° Of 2y——

 

BAIL DISPOSITION
O SEE SEP. ORDER

CQ DETENTION ON CONSENT W/O PREJUDICE O DETENTION: RISK OF FLIGHT/DANGER O SEE TRANSCRIPT
D DETENTION HEARING SCHEDULED FOR:
AGREED CONDITIONS OF RELEASE
DEF, RELEASED ON OWN RECOGNIZANCE
Os pRB OO FRP
CO SECURED BY $ CASH/PROPERTY:
TRAVEL RESTRICTED TO SDNY/EDNY/_DALT. «DEL, 26! 74 pany F le foe ek
“C) TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
ys SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

Rowan SUPERVISION: OREGULAR ( STRICT 3X AS DIRECTED BY PRETRIAL SERVICES
oO

 

DRUG TESTING/TREATMT AS DIRECTED BY PTS XMENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

0 HOME INCARCERATION OHOMEDETENTION EI CURFEW OO ELECTRONIC MONITORING O GPS
0 DEF. TO PAY ALL OF PART OF COST GF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

QO) DEF, TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
0 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

0 DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
O DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
; REMAINING CONDITIONS TO BE MET BY:

 

 

 

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS: . .
a. Priva } aly O bens Nev 7 \ = AD haw

| oaly tf et ty KATE Agee Ty
The can hot} bb en Bee nn |

Lean TKoL PATE. FORK
poer ARRAIGNED; PLEADS NOT GUILTY )}6 CONFERENCE BEFORE-DIION bf he | | 7

D DEF. WAIVES INDICTMENT LEY TEACHA/ 6
0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL

For Rule 5(c)(3) Cases:
© IDENTITY HEARING WAIVED C DEFENDANT TO BE REMOVED

 

0 PRELIMINARY HEARING IN SDNY WAIVED 0 CONTROL DATE FOR REMOVAL:
PRELIMINARY HEARING DATE: 0 ON DEFENDANT’S CONSENT

pate: > / G Jessel

UNITED STATES MAGISTRATE JBDGE, S.D.N.Y.

WHITE (original) - COURT FILE PINK - U.S, ATTORNEY'S OFFICE YELLOW ~— U.S. MARSHAL GREEN ~ PRETRIAL SERVICES AGENCY
Rev'd 2016 TH -2

 
